89 S.E.2d 381 (1955)
242 N.C. 728
EAST CAROLINA LUMBER COMPANY, Incorporated,
v.
PAMLICO COUNTY; T. D. Warren, Jr., Receiver; David Lupton and wife, Veta Lupton.
No. 91.
Supreme Court of North Carolina.
October 12, 1955.
B. B. Hollowell, Bayboro, W. B. R. Guion, R. E. Whitehurst, R. A. Nunn, Barden, Stith & McCotter, and Ward & Tucker, New Bern, for defendants, appellants.
Willcox, Hardee, Houck & Palmer, Florence, McClelland & Burney, Wilmington, and Jones, Reed & Griffin, Kinston, for plaintiff, appellee.
JOHNSON, Justice.
These in substance are the allegations of the complaint: (1) that the plaintiff is the owner and entitled to the immediate possession of the lands described in the complaint; (2) that the following deeds purporting to convey the lands appear of record in the Public Registry of Pamlico County: (a) deed of T. D. Warren, Jr., Receiver of East Carolina Lumber Company, to Pamlico County, dated 11 March, 1935, and (b) subsequent deed of Pamlico County to the defendant David Lupton; (3) that the deed made by the defendant T. D. Warren, Receiver, is void and of no legal force and effect, for that the grantor named therein was not vested with any legal authority to convey the lands; and (4) that the subsequent deed made by the defendant Pamlico County is void and of no legal force and effect, for that the county was not vested with title to the lands; (5) that each deed casts a cloud on plaintiff's title to the lands, entitling it to have "same removed in the manner prescribed by law."
The plaintiff does not challenge the form of the deed made by Warren, Receiver, to Pamlico County. Instead, the plaintiff alleges that the Receiver was without legal authority to convey the lands described in the deed. Therefore the defendants take the position that the plaintiff has elected to rest its case upon the allegation that the Receiver was without *382 legal authority to convey. On this hypothesis the defendants contend that the plaintiff's failure to allege specific facts showing the Receiver's want of authority to convey renders the complaint demurrable. The contention is untenable. The action was instituted under the Jacob Battle Act, Chapter 6, Public Laws of 1893, now codified as G.S. § 41-10. Prior to the passage of this Act, the procedure governing suits to quiet title had become so fixed by the settled rules of equity as to limit to narrow bounds the scope of relief in such suits. Rumbo v. Gay Mfg. Co., 129 N.C. 9, 39 S.E. 581. The statute was intended to afford an easy, expeditious mode of determining any and all conflicting claims to land. Satterwhite v. Gallagher, 173 N.C. 525, 92 S.E. 369; McIntosh, North Carolina Practice and Procedure, Sections 986 and 987. The statute is highly remedial in its nature and has received a liberal construction. Christman v. Hilliard, 167 N.C. 4, 82 S.E. 949; Ramsey v. Ramsey, 224 N.C. 110, 29 S.E.2d 340; Wells v. Clayton, 236 N.C. 102, 72 S.E.2d 16; Barbee v. Edwards, 238 N.C. 215, 77 S.E.2d 646.
In the case at hand the complaint meets minimum requirements under the statute. The allegation that the Receiver's deed is void for want of legal authority to convey states ultimate facts sufficient to support specific evidentiary facts, if and when offered, showing the Receiver's lack of legal authority to make the deed. See Hawkins v. Moss, 222 N.C. 95, 21 S.E.2d 873; Daniel v. Gardner, 240 N.C. 249, 81 S.E.2d 660. The conclusion here reached is not at variance with the rules explained and applied in Wells v. Clayton, supra, cited and relied on by the appellants.
What we have said respecting the deed of Warren, Receiver, suffices to show that the complaint states ultimate facts sufficient to overthrow the demurrer in respect to the plaintiff's attack on the subsequent deed made by Pamlico County to the defendant David Lupton.
This appeal does not present the question, discussed in the briefs and debated on the argument, whether the judgment under which the Receiver's deed purports to have been made is subject to collateral attack in this action. See Bailey v. Hopkins, 152 N.C. 748, 67 S.E. 569; Christman v. Hilliard, supra; Stocks v. Stocks, 179 N.C. 285, 102 S.E. 306; Collins v. North Carolina State Highway & Public Works Comm., 237 N.C. 277, 74 S.E.2d 709.
The judgment overruling the demurrers is
Affirmed.
WINBORNE, PARKER, and HIGGINS, JJ., took no part in the consideration or decision of this case.